WINCH, J.
The sole question in this case is whether a judgment debtor, against whom proceedings in aid of execution have been brought before a justice of the peace, as provided in Sec. 6080-1 R. S. et seq. (Sec. 10463 G. C. et seq.) is entitled to appeal said proceedings to the common pleas court.
This question was raised in.the case of Deveaux v. Leslie, 9 Circ. Dec. 480 (18 R., 482), and the Lucas county circuit court, Judge Haynes delivering the opinion, held that an appeal would lie in such cases. .
This court, in the ease of Carlin v. Hower, 24 O. C. C., 153 (5 N. S. 70), concurred in said opinion, and we now see no reason for changing our views on the subject.
The case of Wilson Co. v. Cleveland Electric Ry. 28 O. C. C. 159 (7 N. S. 258), does not overrule the ease of Carlin v. Hower, supra on this proposition.
Judgment affirmed.
Marvin and Henry, JJ., concur.